Citation Nr: 1732069	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  11-16 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an initial increased rating for left ear hearing loss disability, currently rated as zero percent (noncompensable) disabling.

2.  Whether new and material evidence has been received to reopen the claim for service connection for right ear hearing loss disability.
 
REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

K. Cruz, Associate Counsel



INTRODUCTION

The Veteran had active service from July 1973 to April 1981 and from November 2003 to May 2005.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2007 rating decision issued the Department of Veterans Affairs (VA) Regional Office (RO).  An April 2015 Board remand addressed these issues noted on the title page, to include recharacterizing the left ear issue as an initial rating.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In April 2015, the Board remanded the issue of new and material evidence for right ear hearing loss disability to the RO for the issuance of a statement of the case (SOC) after construing a March 2008 statement as a timely notice of disagreement.  On May 22, 2015, the RO issued an SOC on the right ear issue.  On May 27, 2015, the Veteran perfected his appeal when VA received a Form 9.  On his Form 9, he indicated disagreement with the decision on the right ear and checked the box indicating that he wanted a live videoconference hearing before a Board member.  He has not been afforded a Board hearing for his claim of new and material evidence to reopen the service-connection claim for his right ear hearing loss disability and should be scheduled for one.  

The Board notes that a second SOC was issued in February 2017.  This SOC adjusted the issue by phrasing it as being in the context of new and material evidence.  Even though the Veteran did not submit another substantive appeal in response to this SOC; the Board finds such was unnecessary as he perfected an appeal of this issue in May 2015.  See 38 C.F.R. §§ 20.200; 20.302, 20.700.  As such, the appeal for right ear hearing loss continues and Veteran's video hearing request on this issue remains pending.

Further, as alluded to the 2015 Board remand, the issue of entitlement for an initial increase rating claim for left ear hearing loss disability is inextricably intertwined with the future testimony regarding whether or not new and material evidence was received to reopen the claim of service connection for the right ear hearing loss disability as this will likely discuss the impact of hearing loss on his life.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference before a member of the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).

